 TOLEDO MARINE TERMINALS, INC.583Upon the basis of the foregoing findings of fact,and upon the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.UnitedHatters,Cap & Millinery Workers International Union,AFL-CIO,isa labor organization within the meaning of Section2(5) of the Act,and PhilipRoss is regional director and International Representative,United Hatters, Cap &MillineryWorkers International Union,AFL-CIO.2.E. J. Lipshutz,Samuel Rosenberg,Nathan Lipshutz, Sidney Lipshutz andFrank Lipshutz,doing business as Louisville Cap Company,isan employer withinthe meaning of Section2(2) of the Act.3.By picketing the premises of the Company for the purpose of obtaining recog-nition and a contract as the exclusive bargaining representative when they did notrepresent a majority of the Company'semployees,Respondents restrained andcoerced said employees in the exercise of rights guaranteedthem bySection 7 ofthe Act,thereby violating Section 8(b)(1)(A).4.By conducting a boycott campaign against the Company's products for thepurpose of forcing the Company to recognize Respondents as exclusive representa-tive of the Company'semployees and to enter into a contract with Respondentswhen they did not represent a majority of the Company's employees,Respondentsrestrained and coerced said employees in the exercise of rights guaranteed themby Section7 of the Act, therebyviolating Section 8(b)(1)(A).5.Theaforesaid unfair labor practices, having occurred in connection with theCompany's operations as set forth in section I, above, have a close,intimate, andsubstantial relation to trade,traffic, and commerce among the several States andsubstantially affect commerce within the meaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor prac-tices, I shall recommendthat theycease and desist therefromand that they takecertain affirmative action,which I find necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate the policiesof the Act.In order to remedy the effects of Respondents nationwide boycott campaign, itwill be recommendedthatRespondents publish in their officialpublication, "TheHat Worker,"a notice that, pursuant to the recommended order herein,they haveended theirboycott of Louisville Cap Companyproductsand that they makedistribution of such notice to all addressesto whom boycottmaterial was sent.[Recommendations omitted from publication.]Toledo Marine Terminals,Inc.andInternational Brotherhood_of Longshoremen,AFL-CIO,Petitioner.Case No. 8-RC-33925A. pril 2, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before John Vincek, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'i The Intervenor,International Brotherhood of Teamsters,Chauffeurs,Warehousemen, &Helpers of America, Local 293,did not appear at the hearing,but notified the RegionalDirectorthatitwished to be put on the ballot in the event of a direction of election.Thehearing officer regarded this request as a motion to intervene,whichhe granted over theobjections of the Employer and the Petitioner.As the otherpartieshave not been prej-udiced bythe Intervenor's failure to appearat the hearingor to advisethe Employerof its interest in this proceeding,and as we are administratively satisfiedthat theIntervenor has an adequate showing of interest,the hearing officer's ruling was properand is therefore affirmed.123 NLRB No. 71. .584DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its powers in connection with this case to athree-member panel [Chairman Leedom and Members Bean andFanning] .Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees.of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged, at the port of Toledo, Ohio, in theloading and unloading of vessels and in warehousing. In connectionwith its operations, the Employer has a permanent work force of:about 12 men, including a crane operator, a lift operator, a mechanic,a welder, 2 watchmen, and 6 foremen.During the shipping season,which normally begins in April and ends in December, the Employer.also employs stevedores as needed in connection with its loading andunloading operations.The Petitioner seeks a unit of all the Employer's employees, withthe usual exclusions.The Employer and Petitioner 2 agree that thecrane operator, lift operator, mechanic, and welder, as well as steve-dores as a class, should be included in the unit, and that the watch-men are guards within the meaning of the Act. They disagree asto the placement of the foremen, whom the Petitioner would include:and the Employer would exclude, and leave to the determination ofthe Board the question of the voting eligibility of the stevedores.The foremen are responsible for the proper performance of theloading and unloading of vessels and have the authority to assign:stevedores to different tasks.Each can hire and discharge stevedores.As these foremen responsibly direct other employees and have thepower to hire and discharge, we find, in accordance with the Em-ployer's contention, that they are supervisors within the meaning ofthe Act, and accordingly exclude them from the unit.As the watch-men are guards within the meaning of the Act, we shall also ex-clude them from the unit.We find, accordingly, that all employees employed at the Em--ployer's shipping and warehousing operation at the Toledo, Ohio,2The Intervenor which, as noted above did not appear at the hearing,took no positionas to the appropriate unit. TOLEDO MARINE TERMINALS, INC.585port, excluding office clerical employees, professional employees,watchmen, guards, foremen, and all other supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.5.As noted above, the parties leave to the Board the determinationof the voting eligiblity of stevedores.The Employer's loading andunloading operations, requiring the employment of stevedores, are,.as stated above, seasonal ; in addition, the employment of stevedoresin connection with such operations is intermittent, the stevedoresbeing hired only when a vessel docks, and being paid at the comple-tion of their job, which may last from 2 to 24 hours.Although theEmployer has a roster of stevedores who had been in its employ,from which it occasionally calls men, most of the hiring is done with-out reference to this roster.These men may appear on the Em-ployer's yearly payroll anywhere from two to a few hundred hours,.the record establishing that approximately 30 percent of such em-ployees worked 50 hours or more during the Employer's 1958 season..The record further establishes that, of those employees who worked50 hours or more during 1958, approximately 80 percent had also.worked during 1957, whereas only 19 percent of those who workedless than 50 hours during 1958 had also worked during 1957.Underthe circumstances, we find that those stevedores who worked 50,hours or more have a substantial continuing interest in their employ-ment conditions, and that selection of the 50-hour figure will insurea representative vote.Accordingly, we find that those employeeswho have worked 50 hours or more at any time from the start ofthe 1958 season to the payroll period immediately preceding theissuance of the notice of election by the Regional Director, as pro-vided hereinafter, are eligible to vote in the election.However, to,insure that they are still in the industry, we shall further requirethat their names shall have appeared on at least one daily payrollduring the 1959 season preceding the eligibility date establishedhereby.As the Employer's operations are seasonal, with the next seasonbeginning approximately in May, we shall, in order to make thefranchise available to the largest number of eligible voters, directthat the election be held during the Employer's next season, when arepresentative complement of stevedores shall have been employed,.on a date to be determined by the Regional Director, among the-employees in the appropriate unit.[Text of Direction of Election omitted from publication.]